DETAILED ACTION
	This Office action is in response to the application filed June 28, 2021 and the election (properly) filed November 10, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Election/Restriction
Applicant's election with traverse of species (a), i.e., Figures 1-11, and sub-species (iv), i.e., Figure 6, in the reply filed on November 10, 2022 is acknowledged.  The traversal is on the grounds that “Figs. 1-12 are only one single species or a single grouping of patentably indistinct species”. This is not found persuasive because Applicant has failed to point out the supposed errors in the actual requirement, but rather Applicant has made a general statement (as advanced above). 
In particular, the Examiner is relying on the specification where paragraph [00018] states “FIG. 1… a first embodiment” and paragraph [00029] states “FIG. 12… a second embodiment”. Further, for the sub-species of Figures 3-6, paragraphs [00021] and [00022] state “another connection”, and each of Figures 3-6 clearly shows different features, e.g., (I) Figure 3 shows element (30) in a different orientation where it meets element 40, than in Figure 5, (II) Figure 4 shows two wheels (41 and 42), not present in the other sub-species, (III) Figure 6 shows a toothed belt (32) not shown or disclosed in the other sub-species, etc. See paragraphs [00035]-[00040].
Thus, barring any direct and clear argument directed to how or why the disclosed Figures 1-12 are “only one single species”, as argued by Applicant, the requirement is still deemed proper and is therefore made FINAL.
It is noted that Applicant has indicated that “claims 4, 10, and 11 are withdrawn” and that “claims 1-3 and 5-9” are ready to examine, i.e., inferred by the Examiner that these claims read on the elected species and sub-species. The Examiner agrees that claims 4, 10, and 11 do not read on the elected species and sub-species, i.e., since claim 4 is directed to Figure 4 (sub-species (ii)) and claims 10 and 11 are directed to species (b), i.e., Figure 12.  
Thus, claims 4, 10, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and non-elected sub-species, there being no allowable generic or linking claim. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as the last sentence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that claims 2, 6, and 7 are also rejected since they depend directly or indirectly from a rejected claim, even though they do not separately contain any Section 112 rejections.
Use of the term “it”, as in line 1 of claim 1, blurs the metes and bounds of the claim, since it is unclear exactly what structure is being referenced. This rejection is also applicable to claims 8 and 9 (see line 1).
Claim 3 is rendered indefinite by the language of the limitation “an adjusting piece”, in lines 4-5. In particular, claim 2 sets forth “an adjusting piece” in line 2, and therefore, it is unclear whether the limitation in claim 3 is seeking to refer back to the limitation of claim 2, since claim 3 depends from claim 2, or whether an additional element is being set forth in claim 3. Thus, the scope of the claim cannot be properly ascertained. Also note “the adjusting piece” found through claim 5.
Similarly, to the rejection of claim 3, the limitation “a wire spool” in line 6 of claim 5 also renders the claim indefinite since “a wire spool” has been set forth in claim 2.
Further, with respect to claim 5, the structural relationship between the “one end” as in line 1, the “opposing other end” as in lines 3, and “the other end”, as in line 7, is unclear, thereby blurring the metes and bounds of the claim. Firstly, in view of the drawings, it is unclear how and where the “one end” is “fixedly connected to an end of the first guiderail piece” (see line 2). Secondly, it is unclear how the “opposing end”, i.e., a single end (singular), is wound on the first and second rotary pieces (see lines 3-4), i.e., two pieces (plural). Furthermore, it is unclear whether the other end” (on line 7) is referring back to one of the “ends” in lines 1 or 3. Finally, claim 5 depends from claims 2 and 3, and the claimed combination of claim 5 repeats structure in claims 2 and/or 3 and thus it is unclear, from the language, whether the structure of claim 5 is intended to refer back to structure of claims 2 and/or 3 or whether additional structure is being claimed. It is noted that any such structure must be clearly shown in the drawings, especially the elected figures, in order to have proper support for the claim. Clarification or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,708,026 (Graves et al. ‘026).
With respect to claim 1, Graves et al. ‘026 disclose a telescopic electric curtain guiderail (see column 12, lines 8-40), wherein it comprises a first guiderail piece (14) in which a hollow telescopic receiving cavity (see Figure 6a) is disposed and at a first side of which a first curtain guiderail (at 17 - see Figure 1 and column 10, lines 3-11) is disposed; a second guiderail piece (16), sleeved into the telescopic receiving cavity (see Figure 6a) to perform reciprocating movement along a length direction of the first guiderail piece (14) in the telescopic receiving cavity, and a second curtain guiderail (at 17- see Figure 1 and column 10, lines 3-11) capable of combining with the first curtain guiderail (17) is disposed on the second guiderail piece (16); and an adjusting mechanism (18, 22, 30, 15, 26, etc. - all the inner elements in Figure 6b), capable of controlling a sleeving length between the first guiderail piece (14) and the second guiderail piece (16); with respect to claim 2, wherein the adjusting mechanism (18, 22, 30, 15, 26, etc. - all the inner elements in Figure 6b) comprises an adjusting piece (32) and a wire spool (28; i.e., it is noted that a “wire” is not actually claimed and element 32 is described as a “cable, cord, or belt” and thus is considered to be equivalent), and the adjusting piece (32) is wound around the wire spool (28); the wire spool (28) can be rotated to perform wire take-up and release (see column 8, lines 40-57) for the adjusting piece (32), so as to control the sleeving length between the first guiderail piece (14) and the second guiderail piece (16); with respect to claim 3, wherein the adjusting mechanism (18, 22, 30, 15, 26, etc. - all the inner elements in Figure 6b) further comprises a first rotary piece (18), disposed at a side of the first guiderail piece (14) away from the second guiderail piece (16); a second rotary piece (26), disposed at a side of the second guiderail piece (16) away from the first guiderail piece (14); an adjusting piece (22), wound around (see Figure 6b) the first rotary piece (18) and the second rotary piece (26); a length of the adjusting piece (22) can be controlled to adjust the sleeving length between the first guiderail piece (14) and the second guiderail piece (16); with respect to claim 5, wherein one end of the adjusting piece (22) is fixedly connected to an end of the first guiderail piece (14) away from the first rotary piece (18), and the opposing other end of the adjusting piece (22) is wound on the first rotary piece (18) and the second rotary piece (26) in sequence and located at an end of the second guiderail piece (16) away from the second rotary piece (26); and the curtain guiderail (10) further comprises a wire spool (28), disposed at an end of the second guiderail piece (16) away from the second rotary piece (26) for the other end of the adjusting piece (22) to be wound on; the wire spool (28) performs take-up or release for the adjusting piece (22) to increase or reduce the sleeving length; and with respect to claim 8, wherein it further comprises a first mounting portion (unnumbered - the axle connected between 18 and 14) - see the left of Figure 6b)  provided internally with the first rotary piece (18) and connected to the first guiderail piece (14); a second mounting portion (unnumbered - the axle connected between 26 and 16 - see right of Figure 6a), provided internally with the second rotary piece (26) and connected to the second guiderail piece (16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Graves et al. ‘026 as applied to claims 1-3, 5, and 8 above, and further in view of U.S. Patent No. 5,791,394 (Huang ‘394).
Graves et al. ‘026 disclose the guiderail as advanced above.
The claim differs from Graves et al. ‘026 in requiring a fixing piece clamped between the first guiderail piece and the second guiderail piece to fix the sleeving length.
Huang ‘394 teaches a fixing piece (56) clamped between (see Figure 7) the first guiderail piece and the second guiderail piece to fix the sleeving length.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the guiderail of Graves et al. ‘026 with the fixing piece, as taught by Huang ‘394, to increase stability and securement between the elements.

Allowable Subject Matter
Claims 6; and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show, suggest or provide rationale for the “adjusting toothed belt and an adjusting rope”, as in claim 6 or the details of claim 7 (as seen in Figure 9).

Conclusion
Note U.S. Patent Application Publication No. 2022/0233011 which is not prior art because the filing/priority date thereof is after the filing/priority date of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




November 22, 2022